Citation Nr: 0301601	
Decision Date: 01/28/03    Archive Date: 02/04/03	

DOCKET NO.  97-19 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent 
for anxiety and depression. 

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J. Johnston, Counsel 



INTRODUCTION

The veteran had active service from March 1972 to August 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the 
benefits claimed on appeal.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and 
equitable disposition of the appeal has been requested or 
obtained.  

2.  The veteran's service-connected depression and anxiety 
are shown to cause moderate impairment of social and 
occupational functioning, and anxiety symptoms cause only 
occasional difficulties with the ability to work, but the 
veteran is not shown to manifest routine suicidal 
ideation, obsessional rituals, intermittently illogical 
speech, near continuous or even weekly panic attacks, 
spatial disorientation, neglect of personal appearance and 
hygiene or other schedular criteria reflective of more 
than moderate overall psychiatric impairment.  

3.  The veteran's service-connected depression and anxiety 
do not prevent him from attaining or maintaining gainful 
employment and recent evidence on file from May 2002 
reveals that the veteran had commenced new employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for depression and anxiety have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126(a), 4.130, Diagnostic 
Code 9400-9434 (2002).

2.  The criteria for a total disability rating based upon 
unemployability due to service-connected disability have 
not been met.  38 U.S.C.A. §§ 1155, 1521, 5102, 5103, 
5103A, 5107 (West 1991); 38 C.F.R. §§ 3.3, 3.340, 3.341, 
4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing that liberalizing 
legislation are applicable to the veteran's claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA provides that VA will make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate claims and requires VA to notify claimants 
and representatives of the evidence necessary to 
substantiate claims.  

A review of the claims folder reveals that the RO has in 
correspondence, rating decisions and statements of the 
case informed the veteran and representative of the 
evidence necessary to substantiate his claims for an 
increased evaluation and for TDIU.  The RO has collected 
all known available records of the veteran's treatment 
with VA and has informed the veteran that it would assist 
him in collecting any private or other evidence which he 
might reasonably identify by providing properly completed 
medical releases.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been provided multiple 
VA psychiatric examinations which are adequate for rating 
purposes.  This case was remanded for additional 
evidentiary development by the Board in April 1998.  There 
remains no evidence identified by the veteran or otherwise 
indicated by the evidence presently on file which has not 
been collected for review.  The duties to assist and 
notify required by VCAA have been satisfied.  

The 1945 Schedule for Rating Disabilities (Schedule) will 
be used for evaluating the degree of disability in claims 
for disability compensation.  The provisions of the 
Schedule represent the average impairment in earning 
capacity in civil occupations resulting from those 
disabilities, as far as practicably can be determined.  
Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Any reasonable doubt regarding degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability more nearly approximates the criteria 
required for that rating, otherwise the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body, to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established, and an increase is at issue, the present 
level of disability during the period of the appeal is of 
primary concern.  38 C.F.R. § 4.2; Francisco v. Brown, 
7 Vet. App. 55 (1994).  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign 
an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a).  

The general rating formula for mental disorders provides 
that a 100 percent evaluation is warranted for total 
occupational and social impairment due to such symptoms 
as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  Suicidal ideation; 
obsessional rituals which interfere with routine activity; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; 
panic attacks more than once per week; difficulty in 
understanding complex commands; impairment of short-and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of VA, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities:  Provided that, 
if there is only one such disability, it shall be rated at 
60 percent or more, and if there are two or more 
disabilities, there is at least one disability rated at 
40 percent or more, and sufficient additional disability 
to bring the combined disability rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  See also 38 C.F.R. §§ 3.340, 
3.341.

Progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  
38 C.F.R. § 3.301(c)(3).  A rating of permanent and total 
disability for pension purposes may not include disability 
attributable to or resulting from willful misconduct.  
38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3

Facts:  In response to the veteran's initial service 
connection claim filed the month following service 
separation, and following VA psychiatric examination, the 
veteran was granted service connection in a rating action 
issued in December 1973 for psychoneurosis, anxiety 
reaction, chronic, with a 10 percent evaluation effective 
from service separation.  Following VA hospitalization and 
examination in 1993, the veteran's evaluation for service-
connected psychiatric disability was increased to 
50 percent in a June 1993 rating decision, effective from 
December 1992.  

In August 1996, the veteran filed a claim for an increased 
evaluation for his psychiatric disability and, in June 
1997, he filed a claim for TDIU.  In May 1997, a private 
psychiatrist wrote that the veteran had been under his 
treatment for one month, and that the veteran was released 
to return to work in May 1997.  

In August 1997, the veteran was provided a VA examination.  
He was a high school graduate with about three years of 
college.  He had been in and out of psychiatric treatment 
since 1973 for both cocaine abuse and dependency, and 
depression.  He was last employed in 1991 as a caseworker 
for the State of Missouri but had been terminated because 
of absenteeism.  On examination, he was logical, coherent, 
and reality oriented with no indication of psychosis.  
There was no evidence of cognitive deficits.  He did 
complain of poor concentration.  He was mildly depressed.  
The impression was substance abuse/dependency (cocaine) 
and dysthymia with a global assessment of functioning 
(GAF) of 55.  The assessment was "mild to moderate" social 
impairment and "moderate to severe" industrial impairment.  
There was no opinion distinguishing service-connected 
psychiatric disability from nonservice-connected substance 
abuse in this evaluation.  

In May 1997, the veteran participated in a vocational 
assessment training center program for office skills.  The 
vocational evaluator's report stated that the veteran 
displayed excellent attendance and punctuality throughout 
his work sample evaluation.  His grooming and hygiene were 
good and he was patient, cooperative and persistent on 
tasks.  He seemed well able to follow both written and 
verbal instructions and displayed a fast to average work 
pace on most tasks.  He interacted appropriately with both 
staff and peers and no negative work-related behaviors 
were observed during testing.  Both performance strengths 
and weaknesses were listed.  After testing, the veteran 
participated in a trial tour of the office skills program.  
In that program, his attendance was poor with 21 absences.  
Based upon this, it was decided the veteran would be 
removed from the clerical area.  A meeting was 
subsequently scheduled but the veteran did not attend nor 
did he call.  It was recommended that his case be closed 
but reported that if he wished assistance in the future he 
would be provided such assistance.  It was later written 
that his progress in the program and his ability to 
sustain employment or college were not realistic at 
present.  

In October 1997, the veteran was hospitalized with VA for 
two weeks for alcohol and cocaine detoxification.  These 
were the principal diagnoses from admission, although also 
listed was a "history" of major depression.  Mental status 
at discharge was that the veteran showed no major 
abnormalities, and no delusions, illusions, hallucinations 
and no suicidal or homicidal ideation.  His GAF at 
discharge was 60.  

In September 2000, the veteran was provided a VA 
examination.  He reported working after service while 
attending college.  Most of these jobs were part time.  He 
thereafter had three full-time jobs; one with the Post 
Office, one in sales and another with a juvenile facility 
where he was later transferred to family service.  He 
subsequently worked other part-time jobs.  He had also 
worked in the patients' library at the VA medical center.  
He liked his jobs since he came to the VA facility, 
despite periods of anxiety.  He reported his past 
admission for detoxification of alcohol and drugs and 
indicated that he had last used drugs four months prior to 
examination and that he continued to drink beer.  There 
were four medications currently being prescribed him.  The 
veteran reported being irritated by people that he worked 
with and that he got irritated with himself for being 
unable to handle stress.  He also reported having 
occasional bad dreams and crying spells.  Mental status 
examination revealed the veteran as alert, oriented, 
cooperative, appropriately dressed and groomed, with 
speech that was coherent, spontaneous, goal-directed and 
without any evidence of psychotic thought.  The physician 
reported the veteran was "mildly" anxious and that it 
appeared that the veteran had "mild cognitive 
dysfunction."  He was depressed about difficulty with 
employment.  His intellect appeared to be of normal range 
although there was some evidence of memory impairment.  He 
was interested in having a full-time job, but worried 
about being able to keep one.  He was receiving counseling 
by the local chaplain.  He denied any panic attacks or any 
obsessive or unrealistic thoughts but got irritable and 
easily angry.  The veteran was competent to handle his own 
affairs and financial matters.  The diagnosis was chronic 
anxiety with associated depression with a GAF for the past 
year of "50-60." 

A VA outpatient treatment record from November 2001 noted 
that the veteran complained of poor sleep and poor 
concentration which were interfering with his plans to 
finish his last year of college.  GAF was 60.  

The veteran was seen as a VA outpatient in January 2002.  
He had recently been anxious because his father had been 
very ill with renal failure and the veteran had been 
caring for him and taking him for medical treatment.  
Medication was discussed.  The veteran's GAF was 60 and he 
was to return in two months.  

The veteran was last examined by a VA psychiatrist in May 
2002.  The claims folder was available and reviewed by the 
doctor.  The veteran reported anxiety symptoms which the 
doctor evaluated as lacking the severity necessary to 
sustain the diagnosis of a panic attack.  The veteran 
reported lacking confidence on the job.  He had last 
worked regularly in 1999 as a caseworker for the division 
of family services.  Except for a two-day binge about two 
months prior to this examination, he claimed two years of 
sobriety from alcohol and drugs.  He reported that when 
abstinent, his concentration was improved and thinking was 
clearer.  Depression was reported as coming and going.  He 
estimated that he was depressed two-thirds of the time but 
only about "16%" of the time was his depression severe 
enough to cause him to stay home or not report for 
scheduled activities.  He complained of spells of anxiety 
two or three times per month lasting from 20 minutes to 
one hour.  During his previous VA work evaluation, he 
missed 21 of 90 days for a combination of reasons, 
including a death in his family and various medical 
appointments with the VA.  He reported that he did not 
miss because he was depressed or anxious and that he 
always called when he was not going to report.  He 
reported that at present there were numerous activities 
that he would like to do, but that he did not have the 
money or transportation to engage in them.  Mental status 
examination revealed the veteran to be adequately groomed, 
speech was spontaneous without anomaly, mood was euthymic, 
and affect showed average range and was essentially 
congruent.  There was no report of psychotic symptoms and 
he was oriented in all spheres.  Testing of immediate and 
intermediate memory was without defect.  Thought content 
was relevant, coherent and ideation was good.  Ability to 
abstract, impulse control, and judgment were considered 
good and insight was fair.  

The assessment was that anxiety and depression symptoms 
were essentially similar with earlier examinations.  The 
doctor opined that the veteran's social and industrial 
impairment did not appear to recently be much affected by 
substance abuse, based on the veteran's report of general 
sobriety.  The degree of disablement from depression was 
"no more than moderate."  Anxiety symptoms were relatively 
brief and "would cause only occasional difficulties with 
the maintenance of a work schedule."  It was also noted 
that the veteran reported he had recently taken a job and 
was on a 90-day probation as a floor monitor at a 
children's home.  The overall GAF was 60.  GAF from 
depressive disorder was 65 and from anxiety symptoms was 
63.  Anxiety was more likely to disrupt his performance 
than depression.  The diagnosis was dysthymia and anxiety 
disorder not otherwise specified.  The physician later 
wrote on this report of examination that social and 
occupational impairment "are as likely as not to be no 
more than moderately affected by veteran's anxiety 
disorder and depression."  

Analysis:  The Board finds that a clear preponderance of 
the evidence of record including three VA psychiatric 
examinations and outpatient treatment records is against 
an evaluation in excess of 50 percent for the veteran's 
service-connected depression with anxiety.  The veteran's 
GAF scores during the pendency of this appeal have fairly 
consistently been around 60 which, according to the 
American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), states is 
indicative of "moderate symptoms."  Indeed, it seems clear 
that since the veteran's admission for detoxification of 
substance abuse in 1997 he has more often than not 
abstained from alcohol and drugs and this has resulted in 
an improvement of his social and industrial capacities.  
Mental status examinations have consistently shown the 
veteran to be functioning fairly normally, albeit with 
mild depression or small lapses in memory.  The 
examinations in 2000 and 2002 both indicate that the 
veteran was actually motivated to return to finish his 
college degree and/or work, although mildly anxious about 
his ability to perform these functions with his 
psychiatric impairment.

In addressing the schedular criteria provided for 
evaluation of the veteran's service-connected disability, 
the Board finds that the examinations during the appeal 
period most nearly approximate those criteria listed for 
the currently assigned 50 percent evaluation.  These 
include occasional notations of some impairment of memory, 
disturbance of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  However, these examinations do not show 
that the veteran meets the criteria for a 50 percent 
evaluation such as flattened affect, circumstantial, 
circumlocutory or stereotype speech, panic attacks more 
than once per week, difficulty understanding complex 
commands, impaired judgment or impaired abstract thinking.  

The veteran's consistently documented symptoms do not meet 
or more closely approximate the criteria for the next 
higher 70-percent evaluation as the veteran is not shown 
to have suicidal ideation, obsessional rituals, near 
continuous panic or depression affecting the ability to 
function independently, impaired impulse control, spatial 
disorientation, neglect of personal appearance and 
hygiene, and a complete inability to establish and 
maintain effective relationships.  

GAF scores at and around 60 reflective of "moderate" 
symptoms warrant no higher than the currently assigned 
50 percent evaluation.  An increased evaluation is not 
warranted because the veteran's symptoms of service-
connected disability, discounting substance abuse which 
now fortunately appears to be in remission, does not meet 
or closely approximate those symptoms listed in the 
schedule as warranting the next higher 70 percent 
evaluation.  

Additionally. a clear preponderance of the evidence of 
record is against the award of a total disability rating 
based upon unemployability due to service-connected 
disability (TDIU).  The veteran's currently assigned and 
now continued 50 percent evaluation for a psychiatric 
disability does not meet the schedular criteria for TDIU 
listed at 38 C.F.R. § 4.16 (which requires a single 
disability be rated at least 60 percent or more).  

While the veteran's ability to attain and maintain gainful 
employment is clearly shown to have been impaired by 
psychiatric disability over the years, the evidence on 
file does not show that service-connected anxiety and 
depression renders him unable to attain or maintain any 
form of substantial gainful employment.  Indeed, the 
veteran has demonstrated the ability to successfully 
attend and complete courses of college and to attain and 
maintain both full-time and part-time employment for 
extended periods.  His more recent employment in a 
juvenile facility and with family services and at a 
children's home indicate that the veteran is qualified and 
is able to handle employment requiring a degree of 
education and training.  

While the veteran was shown in 1997 to have essentially 
been terminated from a course of training in office 
skills, the reports from this activity show that the 
veteran was essentially terminated for excessive 
absenteeism.  During his most recent 2002 VA examination, 
the veteran indicated that the significant number of days 
missed were related to a death in his family and various 
medical appointments and that he did not fail to attend 
due to depression or anxiety.  The initial testing portion 
of this training program indicated that the veteran was 
well able to follow written and verbal instructions and 
displayed a fast to average work pace on most tasks.  He 
interacted appropriately with both staff and peers and no 
negative work behaviors were observed.  He was patient, 
cooperative and persistent on task performance.  

The veteran's past educational pursuits, occupational 
history and most recent skills testing does not indicate 
that he is without the ability to attain and maintain 
gainful employment.  Indeed, at the most recent May 2002 
VA examination, the veteran reported that he had recently 
secured another job and there is no evidence on file that 
he does not remain so employed.  

For these reasons, the veteran's claim for TDIU must be 
denied.  The veteran does not meet the schedular criteria 
for such award and, considering the evidence on file, 
there is no basis upon which to make an extraschedular 
award in accordance with 38 C.F.R. § 3.321(b)(1).  There 
are not demonstrated frequent periods of hospitalization 
and while the veteran's employability is impaired to the 
degree of the presently assigned 50 percent evaluation, 
there is not "marked interference" with employability 
sufficiently demonstrated to award the grant of a TDIU on 
an extraschedular basis.  


ORDER

Entitlement to an evaluation in excess of 50 percent for 
service-connected depression with anxiety is denied.

Entitlement to a total disability rating based upon 
unemployability due to service-connected disability is 
denied.  


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

